Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I – Figure 1,3A
Species II – Figure 1,3B 
Species III – Figure 2,4
Species IV – Figure 2,5
Species V – Figure 6
Species VI – Figure 7
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  None.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of carousel rotation along gas injection profiles, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of:
US 20040052972 A1
US 20160340779 A1
US 20120094149 A1
US 20120125258 A1
US 20150148557 A1
US 20170107614 A1
US 20150275365 A1
US 20150194298 A1
US 20140027777 A1
US 20150104574 A1
US 20040187784 A1
US 20210249265 A1
US 20100037820 A1
US 20100041213 A1
US 20150361550 A1
US 20100310771 A1
US 20120225194 A1
US 20120094011 A1
US 20210087684 A1
US 20110212625 A1
US 20060177579 A1
US 20080026162 A1
US 20160020116 A1
US 20210249264 A1
US 10480073 B2
US 10246775 B2
US 11174553 B2
US 11189502 B2
US 8845857 B2
US 8043432 B2
The above cited prior art either alone or in combination teach or suggest the technical feature of carousel rotation along gas injection profiles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUDY ZERVIGON whose telephone number is (571)272-1442. The examiner can normally be reached M-R:8-18:00, F:Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RUDY ZERVIGON
Primary Examiner
Art Unit 1716



/Rudy Zervigon/Primary Examiner, Art Unit 1716